Citation Nr: 0905666	
Decision Date: 02/17/09    Archive Date: 02/24/09

DOCKET NO.  07-37 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to a compensable evaluation for spontaneous 
pneumothorax residuals.


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

R. Williams, Law Clerk


INTRODUCTION

The Veteran served on active duty from June 1972 to September 
1975.   

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a July 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky which continued the noncompensable (zero) percent 
rating for spontaneous pneumothorax residuals.  

In the VA Form 9, Appeal to the Board of Veterans' Appeals, 
received in November 2007, the Veteran indicated that he 
wished to testify at a hearing before the Board at the local 
RO.  In April 2008, the Veteran submitted a statement 
requesting a video conference hearing instead of a hearing at 
the local RO before a member of the Travel Board section.  He 
subsequently submitted a statement in December 2008 wherein 
he withdrew his hearing request.  Therefore, the Board finds 
that there is no hearing request pending at this time.  See 
38 C.F.R.                  § 20.702(e) (2008).

The Board notes that the Veteran's contentions regarding 
chronic obstructive pulmonary disease (COPD) and asthma were 
only initially considered by the RO as residuals on the basis 
of entitlement to a compensable rating for residuals of 
spontaneous pneumothorax, as that was the allegation put 
forth by the Veteran throughout the pendency of this appeal.  
However, according to the Veteran's private treatment 
records, the Veteran's private physician alleged for the 
first time that the Veteran's COPD and asthma could be due to 
his service-connected spontaneous pneumothorax.  VA's duty to 
assist a claimant with the development of evidence extends to 
all applicable theories of a claim, whether asserted by the 
claimant or not.  Schroeder v. West, 212 F.3d 1265, 1271 
(Fed. Cir. 2000); see also Robinette v. Brown, 8 Vet. App. 
69, 76 (1995) (claim documents must be read in a liberal 
manner so as to identify and carry out the required 
adjudication of all claims that are reasonably raised by the 
evidence of record whether or not formally claimed in a VA 
application).  However, since the RO never adjudicated 
secondary service connection claims for the Veteran's COPD 
and asthma, the Board does not have jurisdiction to address 
them.  Since a claim for an increased rating is based on a 
different legal and medical analysis than a claim for 
secondary service connection, the claims are not inextricably 
intertwined.  Therefore, because the evidence in this case 
reasonably raises claims for secondary service connection 
which have not been developed for appellate review, they are 
referred to the RO for appropriate action.


FINDING OF FACT

The Veteran's service-connected spontaneous pneumothorax is 
asymptomatic, resulting in no functional impairment.


CONCLUSION OF LAW

The criteria for a compensable rating for spontaneous 
pneumothorax residuals are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.31, 4.97, Diagnostic Code 6843 
(2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(rating schedule), which is based upon the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 C.F.R. § 4.1.  In 
addition, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2008).

As is the case here, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Nevertheless, where the evidence 
contains factual findings that show a change in the severity 
of symptoms during the course of the rating period on appeal, 
assignment of staged ratings would be permissible.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service-connected disability is evaluated under 
the rating criteria for traumatic chest wall defects, 
including pneumothorax, hernia, etc., at 38 C.F.R.       § 
4.97, Diagnostic Code 6843.  Disabilities under this Code are 
in turn evaluated under the General Rating Formula for 
Restrictive Lung Disease.

Under this formula, if the Forced Expiratory Volume in one 
second (FEV-1) is less than 40 percent of predicted value, 
or; the ratio of FEV-1/Forced Vital Capacity (FVC) is less 
than 40 percent, or the Diffusion Capacity of the Lung for 
Carbon Monoxide by the Single Breath method (DLCO (SB)) is 
less than 40-percent predicted, or the maximum exercise 
capacity is less than 15 ml/kg/min oxygen consumption (with 
cardiac or respiratory limitation), or there is cor pulmonale 
(right heart failure), or there is right ventricular 
hypertrophy, or there is pulmonary hypertension (shown by 
echo or cardiac catheterization), or; there is an episode(s) 
of acute respiratory failure, or the Veteran requires 
outpatient oxygen therapy, then a 100 percent evaluation is 
warranted.

If the FEV-1 is 40- to 55-percent of predicted, or if the 
FEV-1/FVC 40 to 55 percent of predicted, or the DLCO (SB) is 
40- to 55-percent of predicted, or there is maximum oxygen 
consumption of 15 to 20 ml/kg/min (with cardiorespiratory 
limit), a 60 percent evaluation is warranted.  

If the FEV-1 is 56 to 70 percent of predicted, or the FEV- 
1/FVC is 56 to 70 percent of predicted, or the DLCO (SB) is 
56 to 65 percent of predicted, then a 30 percent evaluation 
is warranted.

If the FEV-1 is 71 to 80 percent of predicted, or the FEV- 
1/FVC is 71 to 80 percent of predicted, or the DLCO (SB) is 
66 to 80 percent of predicted, then a 10 percent evaluation 
is warranted.

The primary disorder may also be rated.  Note (2) to this 
general rating formula states that following episodes of 
total spontaneous pneumothorax, a rating of 100 percent shall 
be assigned as of the date of hospital admission and shall 
continue for three months from the first day of the month 
after hospital discharge.  38 C.F.R.      § 4.97, Diagnostic 
Code 6843.

In every instance where the schedule does not provide a zero 
percent evaluation for a Diagnostic Code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the Veteran.  See 
38 U.S.C.A.   § 5107; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the preponderance 
of the evidence must be against the claim.  Alemany v. Brown,  
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at  
54.

Analysis

The Veteran contends that his service-connected spontaneous 
pneumothorax is producing respiratory symptoms.  However, as 
detailed below, the Board finds that the preponderance of the 
competent probative medical evidence shows that the Veteran's 
service-connected pneumothorax is currently asymptomatic, 
resulting in no functional impairment.

The Veteran's service treatment records confirm he was 
hospitalized for ten days in June 1973 for spontaneous 
pneumothorax, left.  He was successfully treated by placement 
of a chest tube and surgery.  He was sent on leave for the 
remainder of his convalescence and then discharged to duty. 

The Board acknowledges that a review of the medical records 
reflects that the Veteran has been treated for respiratory 
complaints during the course of this appeal, and the medical 
records include diagnoses of COPD and asthma.  Private 
medical records show diagnosis of bronchospasm since January 
2004.  According to a November 2005 statement from Dr. S., 
the Veteran has COPD, and had been hospitalized prior for 
bronchospasm and pulmonary infection.  In a statement dated 
February 2007, Dr. S. noted that the Veteran has asthma which 
began when he had a pneumothorax in the military and that the 
Veteran had frequent asthma attacks since then.

A May 2006 VA medical examination shows a diagnosis of COPD 
and asthma.  According to the history reported by the 
Veteran, he developed asthma 13 years prior and had been 
diagnosed with COPD for the prior 3 years.  The examiner also 
reported that the Veteran was a smoker having one pack per 
day since 1972.  The examiner explained that it is less 
likely than not that the Veteran's left lung collapse in 1973 
is producing any symptoms currently or aggravating the 
diagnoses of COPD and asthma.  

The May 2008 VA medical examination concluded that the 
Veteran's history, exam, and pulmonary function studies were 
consistent with chronic obstructive pulmonary disease, due to 
cigarette smoking.  Further, the examiner noted that there 
were no residual effects of the spontaneous pneumothorax of 
1973.

A May 2008 chest x-ray reported that the lungs were clear and 
there was no acute cardiopulmonary abnormality.

A June 2008 VA medical opinion, promulgated based upon review 
of the Veteran's VA claims folder, noted, in pertinent part, 
that after review of the record it was still the examiner's 
opinion that the Veteran's COPD is related to cigarette 
smoking, and not the pneumothorax of 1973.  

The May 2006 VA examiner reasoned that collapsed lungs do not 
predispose one to chronic obstructive pulmonary disease.  He 
further articulated that a collapsed lung in 1973 could have 
resulted in a slightly restrictive lung pattern; however, the 
Veteran's pulmonary function testing shows no restriction, 
only a severe obstructive pattern more consistent with 
asthma.  The Board notes that the June 2008 VA medical 
opinion was rendered after the examiner reviewed the 
Veteran's claims file, including service treatment records 
regarding the in-service injury, and the private medical 
statements by Dr. S.  The examiner also noted the Veteran's 
current complaints and provided a complete rationale for his 
opinion.  He reasoned that chronic bronchitis, asthma, and 
COPD are related to small airway disease and that spontaneous 
pneumothorax in no way affects the small airways.  Therefore, 
the clinician concluded that the very obvious etiology for 
the Veteran's pulmonary problem is a long history of tobacco 
abuse.  

According to the Court, "it is the factually accurate, fully 
articulated, sound reasoning for the conclusion, not the mere 
fact that the claims file was reviewed, that contributes 
probative value to a medical opinion."  Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295, 304 (2008).  The VA examiners 
provided the bases for their medical opinions and pointed to 
the evidence which supported their opinions.  See Hernandez-
Toyens v. West, 11 Vet. App. 379, 382 (1998).  Thus, the 
Board finds that the VA opinions are highly probative and 
there is no probative evidence of record to balance the VA 
medical opinions, and the objective evidence is consistent 
with the VA examiners' opinions.  In short, the probative 
medical evidence of record establishes that the Veteran's 
respiratory impairments are due to his nonservice-connected 
COPD and asthma and are not residual effects of his service-
connected spontaneous pneumothorax. 

Under the benefit-of-the-doubt doctrine, uncertainties as to 
the degree of impairment between non-service-connected and 
service-connected disorders must be resolved in favor of the 
claimant. See Mittleider v. West, 11 Vet. App. 181, 182 
(1998) (Observing that when it is not possible to separate 
the effects of a service-connected condition and a non-
service-connected condition, the provisions of 38 C.F.R. § 
3.102 mandates that reasonable doubt on any issue was to be 
resolved in the veteran's favor, and that all signs and 
symptoms be attributed to the service-connected condition).

However, in this case, unlike Mittleider, the Veteran was 
found to have respiratory symptoms clearly attributable to 
his non-service-connected disorders.  In 2006 and 2008, VA 
examiners differentiated between service-connected and non-
service-connected symptomatology, and have clearly indicated 
that the Veteran's current pulmonary symptoms are related to 
the Veteran's COPD and asthma.  Thus the competent probative 
medical evidence demonstrates that the Veteran's service-
connected spontaneous pneumothorax is asymptomatic, resulting 
in no functional impairment.

The Board has also considered whether a separate, compensable 
rating would be warranted for a scar or scars.  See Schroeder 
v. West, 212 F.3d 1265, 1271 (Fed. Cir. 2000) (holding that 
VA has obligation to explore all legal theories, including 
those unknown to the veteran, by which he can obtain benefit 
sought for the same disability).  In this case, it has been 
shown that the Veteran has scars which are residuals of his 
service-connected spontaneous pneumothorax.

To warrant a compensable evaluation under the applicable 
criteria, the evidence needed to show that scars, other than 
the head, face or neck, are deep or cause limited motion, 
covering an area or areas exceeding 6 inches (Diagnostic Code 
7801); or are superficial and do not cause limited motion, 
covering an area or areas at least 144 square inches or 
greater (Diagnostic Code 7802); or are superficial and 
unstable (Diagnostic Code 7803); or are superficial, and 
painful on demonstration (Diagnostic Code 7804); or cause 
some limitation of the function of the part affected 
(Diagnostic Code 7805).  38 C.F.R. § 4.118, Diagnostic Codes 
7801-7805.

The May 2008 VA examination report notes one left thoracotomy 
scar and two smaller scars in the left chest.  There were no 
specific problems noted regarding the scars.  The VA examiner 
reported that the scars were stable, non-tender, and flesh 
colored.  He further noted that there was no skin breakdown, 
ulceration, or keloid formation, and no adherence to or 
defects in underlying tissues.  Thus, the medical findings do 
not support a compensable rating for the scars under the 
regulations.  The Veteran's scars are not unstable, painful 
on examination, equal or greater to 144 square inches, and 
are not shown to be deep or cause limited movement.  See 
38 C.F.R. § 4.118, Diagnostic Codes 7801 to 7805 (2008).

The Board has considered whether the Veteran is entitled to a 
"staged" rating for his service-connected spontaneous 
pneumothorax, as the Court indicated can be done in this type 
of case.  See Hart, supra.  However, upon reviewing the 
record in this case, we find that at no time during the 
period on appeal has the service-connected spontaneous 
pneumothorax been compensable.  The Veteran is competent to 
report his symptoms, and the Board does not doubt the 
sincerity of the Veteran's belief that his service-connected 
disability has worsened; however, the objective clinical 
findings do not support his assertions.

The provisions of 38 C.F.R. § 3.321(b)(1) have also been 
considered.  Ratings are to be based as far as practicable 
upon the average impairment of earning capacity; however, in 
exceptional cases where the schedular evaluations are found 
to be inadequate, an extraschedular evaluation can be 
provided commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  The governing norm in these exceptional cases 
is: a finding that the case represents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.

There is no objective evidence of record that the Veteran has 
experienced marked interference with employability solely 
because of spontaneous pneumothorax residuals.  Nor is there 
any evidence that he has been frequently hospitalized for the 
treatment of this disorder.  Therefore, the Board finds no 
exceptional circumstances that would warrant referral for 
consideration of an extraschedular evaluation.

In this case, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for a compensable 
evaluation for the Veteran's service-connected spontaneous 
pneumothorax.  As the preponderance of the evidence weighs 
against the claim, the benefit-of-the-doubt doctrine does not 
apply.  See 38 U.S.C.A.           § 5107(b).

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The RO provided a VCAA notice letter to the Veteran in April 
2006, before the original adjudication of the claim.  The 
letter notified the Veteran of what information and evidence 
must be submitted to substantiate a claim for an increased 
rating, as well as what information and evidence must be 
provided by the Veteran and what information and evidence 
would be obtained by VA.  He was also told to inform VA of 
any additional information or evidence that VA should have, 
and was told to submit evidence in support of his claim to 
the RO.  The content of the letter complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b). 

The requirements of the VCAA also include notice of a 
disability rating and an effective date for award of benefits 
if service connection is granted.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  In the present case, the 
April 2006 VCAA letter did address applicable Dingess 
requirements and the applicable downstream issue of effective 
date.  The Board finds that the VCAA letter dated in May 2008 
satisfied the requirements of Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008).  The claim was readjudicated in 
September 2008.  The Board concludes that the Veteran has 
been afforded appropriate notice under the VCAA. 

The Board finds that all relevant evidence has been obtained 
with regard to the Veteran's claim for an increased rating, 
and the duty to assist requirements have been satisfied.  All 
available service treatment records were obtained.  VA 
examinations were performed in 2006 and 2008 in order to 
obtain medical evidence as to the severity of the claimed 
disability.  VA treatment records dated from March 2006 to 
January 2008 were obtained and associated with the claims 
folder.  Private medical reports from Dr. S. were obtained 
and associated with the record.  There is no identified 
relevant evidence that has not been accounted for.   

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
Veteran in substantiating the claim.  Hence, no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist him in the development of the claims.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).


ORDER

Entitlement to a compensable evaluation for spontaneous 
pneumothorax residuals is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


